DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed instant application on 05/12/2020 (CON of U.S. Patent 10,803,460 B2). Examiner has established double patenting and § 112 rejections for claims 1-20 in the instant Office action.  

Examiner’s Remarks



35 USC § 101: Instant claims 1-20 are patent eligible under § 101 because they are directed to a non-abstract idea of replacing a physical payment card with replacement physical payment card having an associated index of usability. 

35 USC § 102 and § 103: The closest prior art, Hosp (2017/0161725 A1) teaches generally a method, a system, and a non-transitory computer readable storage medium for delivering a physical payment card. The prior art, however, fails to teach a method, a system, and a non-transitory computer readable storage medium for: “establishing, by the processor, an 

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claims 1, 8, and 15 recite “the vending facility” in “dispensing a replacement physical payment card at the vending facility with the determined one or more spending restrictions based on the established index of usability associated with the user.” There is an insufficient antecedent basis for this limitation in the claims. Dependent claims 2-7, 9-14, and 16-20, are rejected based on their dependency.

Independent claim 8 recites “the one or more non-transitory storage medium” in “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more non-transitory storage medium for execution by at least one of the one or more processors via at least one of the one or more memories.” There is an insufficient antecedent basis for this limitation in the claim. Dependent claims 9-14 are rejected based on their dependency.

Independent claim 15 recites a limitation “the one or more non-transitory tangible storage medium” in “the computer program product comprising one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media.” There is an insufficient antecedent basis for this limitation in the claim. Dependent claims 16-20 are rejected based on their dependency.

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wankmueller (8,965,811 B2) discloses: “During the private session, payment card data from a physical payment card held by the user is received, and the payment card data is forwarded to a payment provider to cause the payment provider to provide substitute payment card details to the merchant to complete the transaction.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619